IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER THOMPSON,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1432

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 14, 2015.

An appeal from an order of the Circuit Court for Alachua County.
William E. Davis, Judge.

Stacy A. Scott, Public Defender, and Canaan Goldman, Assistant Public Defender,
Gainesville, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of March

27, 2015, the Court has determined that the appeal is untimely with respect to

appellant’s the December 8, 2015 criminal judgment and sentence. Accordingly,
the appeal is dismissed. The dismissal is without prejudice to appellant filing a

petition for belated appeal pursuant to Florida Rule of Appellate Procedure

9.141(c).

ROWE, SWANSON, and BILBREY, JJ., CONCUR.




                                       2